Citation Nr: 0525797	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of chronic cervical muscle strain, with 
history of soft tissue injury currently evaluated as 10 
percent disabling.

2.  Evaluation of retropatellar pain syndrome, left knee, 
with history of patellofemoral syndrome currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from August 1995 to August 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO granted service connection for 
history of soft tissue injury, cervical spine and assigned an 
evaluation of 10 percent effective May 17, 2001, and granted 
service connection for patellofemoral syndrome, left knee and 
assigned an evaluation of 0 percent effective May 17, 2001.

In a March 2004 rating decision, the RO increased the 
evaluation of patellofemoral syndrome, left knee to 10 
percent disabling effective May 17, 2001.


FINDINGS OF FACT

1.  Retropatellar pain syndrome of the left knee is 
manifested by no more than mild functional impairment.

2.  Residuals of a cervical spine sprain are manifested by no 
more than slight limitation of motion, no neurological 
symptoms, and forward flexion greater than 30 degrees with 
combined range of motion greater than 170 degrees.


CONCLUSION OF LAW

1.  Retropatellar pain syndrome of the left knee is no more 
than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5260 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for chronic cervical muscle strain, with history of 
soft tissue injury, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290 (2002), Diagnostic Code 5243 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for an evaluation for chronic cervical muscle 
strain and an evaluation for retropatellar pain syndrome of 
the left knee.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC) and the statements of the case 
(SSOCs) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from July 2004 explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in December 2004.  
The rating criteria for retropatellar pain syndrome have 
remained unchanged despite the changes in the VCAA.  The 
Board notes that the rating criteria for evaluating spine 
disabilities were changed in September 2002.  However, the 
appellant has been informed of the new rating criteria.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  An adequate VCAA notice was not provided 
to the appellant before the RO decision regarding his claim 
for benefits.  However, in Mayfield the Court noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  In the present case, the Board 
finds that there was no prejudice to the appellant.  The 
Court in Mayfield noted that there could be no prejudice with 
an error in the timing of the VCAA notice if its purpose of 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the July 2004 letter specifically 
described the evidence needed to substantiate the claims and 
informed the appellant to "[s]end what [the RO] need[s]."  
Therefore, the Board finds that the letter as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records, and private medical records.  The veteran 
was afforded VA examinations.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

Factual Background

In a VA examination of January 2002 the veteran reported that 
while on active duty, he suffered from knee pain, was 
evaluated and was told that he had lost most of the cartilage 
in his knee.  He reported having pain in cold weather after 
sitting for 20-30 minutes, and after standing for prolonged 
periods of time of approximately 30-40 minutes.  He had 
popping with flexion and extension with the pain primarily 
under the lateral and medial patella.  He reported having 
been told he had a Baker's cyst.  He had pain going up and 
down the stairs, sitting and squatting. He denied having any 
significant locking or coming out of the joint.  He did not 
have giving away of his leg due to knee pain.  With regards 
to the cervical spine, the veteran reported having injured 
his neck in a motor vehicle accident with some transient 
quadriplegia that lasted about 10 minutes.  He reported 
continuing to have headaches and transient paresthesias in 
the upper and lower extremities.  He did not have any severe 
weakness.  He reported having cervical pain but he did not 
wear any collar or braces.  An MRI he had in the military 
showed a soft tissue contusion adjacent to C1/T1 neural 
foramen, probably involving the C8 nerve root on the right.  
There was no evidence of spinal canal abnormalities.

Physical examination of the knees revealed a range of motion 
of 0-140 degrees bilaterally.  There was some mild 
patellofemoral crepitus.  There was significant 
patellofemoral pain on the left knee with palpation of the 
lateral facet.  There was no evidence of joint effusion.  
There was negative McMurray's, Lachman, and posterior drawer 
tests.  There was no evidence of Baker's cyst.  The examiner 
noted a diagnosis of bilateral patellofemoral syndrome with 
no evidence of meniscal injury, ligamentous injury or 
instability.  The examiner noted that the veteran's knees 
exhibited little clinical signs, but that he was limited due 
to pain associated with patellofemoral syndrome.

Physical examination of the cervical spine revealed some 
tenderness to palpation at approximately T1-2, with some 
tenderness at C6-7.  There were no palpable muscle spasm.  
There was normal cervical lordosis and there were no apparent 
deformities.  There was some slight pain with slight axial 
pressure at the base of the neck.  Flexion was possible to 65 
degrees, extension to 30 degrees, bending to the right and 
left to 35 degrees, and rotation to 70 degrees bilaterally.  
Upper extremity strength was 5/5 biceps, triceps, shoulder, 
external rotation, internal rotation, and abduction.  5/5 
grip and finger abduction.  There was no evidence of atrophy 
in the upper extremities.  An electromyogram revealed a 
normal study with no evidence of cervical/lumbar spine 
radiculopathy or stenosis and no evidence of peripheral 
neuropathy.  The examiner noted a diagnosis of a history of 
soft tissue injury secondary to motor vehicle accident with 
temporary transient quadriplegia but with symptoms that have 
completely resolved, residual paresthesias, and pain related 
to ligamentous injury.  No evidence of radiculopathy.  The 
examiner noted that the veteran was primarily limited by 
myofascial pain associated with his soft tissue injury of the 
neck and low back.  

The veteran was service connected for patellofemoral syndrome 
of the left knee and residuals of a soft tissue injury of the 
cervical spine via a rating decision of March 2002.  The RO 
assigned a noncompensable evaluation for the left knee and a 
10 percent evaluation for the cervical spine.

In a Notice of Disagreement received in February 2003 the 
veteran stated that his cervical spine condition was more 
than 10 percent disabling.  He noted that he was in constant 
pain and that it was difficult for him to find a comfortable 
position to fall asleep and sit in.  He further stated that 
when it flares up, he could not move at all and he could not 
drive or get around by himself.  With regards to the left 
knee injury, he stated that when it got cold outside he could 
not walk because his left knee would become so painful he 
could not move at all.  He further noted that he experienced 
pain when sitting, standing, walking, or kneeling for any 
extended period of time.  Finally, he noted that he had 
developed a permanent limp when walking and that he could not 
run.

Private medical records of February 2003 note that the 
veteran sought treatment for upper back pain with limited 
range of motion of the head and arm.  He further complained 
that his right arm tingled.  Physical examination revealed 
normal range of motion to flexion, extension, and bending to 
the left of the neck.  He had almost no range of motion in 
the neck bending to the right.  An assessment of thoracic 
pain with radiculopathy was entered.  It was noted that there 
was practically no range of motion of the right shoulder due 
to pain.

In an October 2003 MRI the cervical spine was noted to be 
within normal limits with no significant degenerative 
changes, no focal disc herniations, or osteophytes.  The 
cervical spine cord had normal signal and intensity and 
contour.  The osseous structures had normal signs.  

In a March 2004 rating decision the RO increased the 
evaluation of patellofemoral syndrome of the left knee to 10 
percent effective May 17, 2001, the date of the original 
claim.  The increased was based on functional loss due to 
pain with no shown loss of range of motion on examination.  

In a VA-9 form of April 2004, the veteran stated he could no 
longer work out due to his upper back pain and that he had 
loss of range of motion of the neck and arms.  He also stated 
that the doctors had told him there was nothing that could be 
done for his pain.  With regards to his left knee, the 
veteran stated that if he pivots on his foot he could feel 
the knee popping out of the socket, that when the weather got 
cold or damp his pain increased, that he could not sit with 
his legs crossed due to the intense pain this caused on his 
knees, and that he could no longer run or ice skate.

A VA examination of July 2004 revealed that the veteran moved 
with very little grimace on his face and with no limp.  He 
could raise on his toes, rock back and forth on his heels and 
do a deep knee bend.  In the cervical region he had 40 
degrees of flexion and extension, 30 degrees of lateral 
flexion, and rotation of 60 degrees, all equal bilaterally 
with minimal pain.  The examiner noted a diagnosis of chronic 
muscle strain of the cervical spine.  He further noted that 
it was reasonable to believe that the cervical spine had lost 
20% and 30% of his range of motion, strength, coordination, 
and fatigability.  

In a January 2005 statement, the veteran stated that he could 
not walk for very long distances due to his left knee pain 
and that he had upper back spasms.

Criteria and Analysis

For a claim where the veteran has disagreed with the original 
rating assigned for a service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Left Knee

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2004).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent evaluation; and flexion 
limited to 15 percent warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Diagnostic Code 5261 provides that extension limited to 5 
degrees warrants a 0 percent rating; extension limited to 10 
degrees warrants a 10 percent rating; extension limited to 15 
degrees warrants a 20 percent rating; extension limited to 20 
degrees warrants a 30 percent rating; extension limited to 30 
degrees warrants a 40 percent rating; and extension limited 
to 45 degrees warrants a 50 percent rating.

Diagnostic Code 5257 provides that slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  Moderate recurrent subluxation warrants a 20 
percent evaluation.  Severe recurrent subluxation or lateral 
instability warrants a 30 percent evaluation.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In a precedent opinion, the General Counsel (GC) of VA held 
that separate ratings are only warranted when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca and 38 C.F.R. §§ 4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon tie-ups, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, restrictions, nonunion of fracture, relaxation 
of ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is currently rated on mild functional impairment 
due to pain on motion under Diagnostic Code 5260.  The Board 
first notes that, there is nothing in the record to reflect 
that there has been any significant change in the disability 
and a uniform rating is warranted.

Upon careful review of the evidence of record, the Board 
finds that the evidence is against an initial evaluation in 
excess of 10 percent for the left knee.  During the January 
2002 examination, the examiner noted that the veteran's range 
of motion was 0 to 140 degrees, which is normal full range of 
motion.  Considering that the veteran has full range of 
motion, the Board finds that the clinical findings establish 
that retropatellar pain syndrome of the left knee warrants no 
more than a 10 percent evaluation.

The Board notes that the veteran is currently assigned a 10 
percent rating based on painful motion.  The veteran has 
described severe pain in the left knee, and also that his 
knee pain limits his ability to walk, exercise, and run.  
However, an evaluation in excess of 10 percent is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (addressing 38 C.F.R. 
§§ 4.40, 4.45).  The veteran has reported severe pain in his 
left knee, which he states has inhibited his ability to walk, 
exercise, sit, and run.  In January 2002, he was diagnosed 
with patellofemoral syndrome of the left knee with no 
evidence of meniscal injury, ligamentous injury or 
instability.  The VA examiner noted that his left knee 
exhibited little clinical signs, but that he was limited due 
to pain associated with his patellofemoral syndrome.  He was 
limited to primarily sedentary type activities.  

Although the veteran has continued to complain of pain of his 
left knee primarily with weather changes, the Board notes 
that there is no evidence additional functional impairment 
the preponderance of the evidence is against a finding that 
the veteran's current disability warrants an evaluation in 
excess of 10 percent.  The current evaluation contemplates 
the presence of periarticular pathology productive of pain 
with full motion.  The evaluation would also contemplate the 
functional equivalent of limitation of flexion to 45 degrees.  
In order to warrant a higher evaluation there would have to 
be evidence of compensable limitation of extension or the 
functional equivalent of limitation of flexion to 30 degrees.  
Neither the objective or subjective evidence has ever 
established that flexion has been functionally limited to 30 
degrees or that the knee has been functionally limited to 30 
degrees or that there has been a compensable limitation of 
extension.  Rather, the most probative evidence establishes 
that there is pain on motion, but functional use remains the 
greater than 30 degrees of flexion and without compensable 
limitation of extension.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted his service-connected 
retropatellar pain syndrome of the left knee warrants more 
than a 10 percent evaluation, the Board finds that the 
medical examinations and opinions do not establish that the 
veteran has any more than slight functional impairment of the 
left knee.  Accordingly, for the reasons provided above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for 
retropatellar pain syndrome of the left knee, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

The Board notes that there have been no findings of laxity or 
instability of the left knee.  Therefore, the Board finds 
that a separate evaluation under Diagnostic Code 5257 for 
recurrent subluxation or lateral instability is not 
warranted, as the preponderance of the evidence is against 
such a finding. 

Cervical spine 

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation, moderate 
limitation of motion warrants a 20 percent evaluation, and 
severe limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating diseases or injuries of 
the spine in September 2002 and again in September 2003.  The 
Board notes that when a regulation changes during the 
pendency of a claim for VA benefits, VA must consider each 
regulation.  VA's General Counsel held that when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
However, the effective date of a liberalizing law or VA issue 
may not be earlier than the effective date of the change.  
38 U.S.C.A. § 5110.

As of September 2003, the criteria for diseases and injuries 
of the spine are as follows, in part:

Unfavorable ankylosis of the entire spine - 100 percent 
disabling.

Unfavorable ankylosis of the entire cervical spine - 40 
percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine - 30 percent 
disabling.


Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis - 20 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  See id. at Note 
(1).  The combined range of motion of the cervical spine is 
340 degrees.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for residuals of a 
cervical spine soft tissue injury. 

The Board notes that under Diagnostic Code 5290 slight 
limitation of motion is rated at 10 percent and moderate 
limitation of motion is rated at 20 percent.  The evidence of 
record does not show that the veteran has more than slight 
limitation of motion.  At the January 2002 VA examination the 
veteran was noted to have flexion of 65 degrees, extension to 
30 degrees, bilateral bending to 35 degrees and rotation to 
70 degrees.  Flexion to 65 degrees is within normal limits.  
Extension to 30 and bilateral bending to 30 degrees is 
reduced, but only slight and the veteran continued to have 
almost full rotation.  Thus, his range of motion, on the 
whole, was no more than slightly limited and thus no more 
than 10 percent disabling.  In addition, the Board notes 
that there were no palpable muscle spasms or deformities, no 
severe weakness, but there was slight pain with slight axial 
pressure at the base of the neck.  The Board does note that 
the veteran did complain of pain with symptoms of 
radiculopathy.  However, an electromyogram of January 2002 
showed that the veteran had no cervical stenosis or 
polyradiculopathy, and no peripheral neuropathy.  In a more 
recent examination of July 2004 the veteran was noted to have 
flexion of 40 degrees, extension to 40 degrees, lateral 
flexion of 30 degrees and rotation to 60 degrees, with 
minimal pain.  The examiner noted that the cervical spine had 
lost anywhere from 20-30% of his range of motion, strength, 
coordination and fatigability.  Although there is some 
limitation of motion, it is almost within normal ranges.  The 
Board notes that in February 2003 the veteran had almost no 
range of motion in the neck bending to the right.  However, 
such findings have not been duplicated and the Board finds it 
to have been a transient condition which does not affect the 
disability's evaluation.  Therefore, the Board finds that 
these findings show no more than a slight limitation of 
motion.  

Considering the amended criteria an evaluation in excess of 
10 percent would not be warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).  The 20 percent evaluation, 
forward flexion of the cervical spine is contemplated to be 
30 degrees or less, and a combined range of motion greater 
than 170 degrees.  The Board notes that whenever the 
veteran's range of motion has been reported, his flexion of 
the cervical spine was always more than 30 degrees, and the 
combined range of motion has always been greater than 170 
degrees.  Therefore, the veteran does not warrant an 
evaluation in excess of 10 percent under the amended 
criteria.  Therefore, whether applying the former or the 
amended criteria, the disability would warrant no more than 
a 10 percent evaluation.

The Board notes that although the veteran has complained of 
weakness of the arm and radiculopathy, there have been no 
abnormal neurological clinical findings nor is there 
evidence of a cervical disc disease.  Rather, an abnormality 
of the thoracic spine was identified.  Therefore, the 
veteran is not entitled to an evaluation for intervertebral 
disc disease.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The Board 
finds that the functional impairment described in the VA 
examination reports are indicative of no more than slight 
functional impairment due to pain or any other factor and 
thus no more than a 10 percent evaluation is warranted.  Even 
when the Board accepts that overall functional impairment may 
be reduced by 30 percent, the remaining overall function 
remains greater than 170 degrees and flexion greater than 30 
degrees.

The veteran is competent to report his symptoms; however, to 
the extent that he described that his neck pain warranted an 
increased evaluation, the medical findings do not support his 
assertions.  Again, there was evidence of pain and slight 
limitation of motion when viewing the evidence most favorable 
to the veteran.  The Board accords more probative value to 
the clinical findings made by a medical professional than to 
the veteran's statements and testimony as to his 
symptomatology in connection with a claim for increased 
benefits.  Consequently, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected residuals of chronic cervical muscle strain 
warrants any more than a 10 percent evaluation, for the 
reasons stated above.  Gilbert, 1 Vet. App. at 55.




ORDER


An evaluation in excess of 10 percent retropatellar pain 
syndrome of the left knee is denied.

An evaluation in excess of 10 percent for chronic cervical 
muscle strain with history of soft tissue injury is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


